DETAILED ACTION

Notice of Pre-AIA  or AIA  Status 
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in
37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible
for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has
been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37
CFR 1.114. Applicant's submission filed on 10/25/22 has been entered.

Information Disclosure Statement 
3. 	The information disclosure statement (IDS) was submitted on 11/16/22. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the Examiner.

Response to Amendment
4. 	As per Applicant’s instruction as filed on 10/25/22, claims 1, 4-5, 8-9, 12-16, and 18-20 have been amended, and claims 3, 10, and 17 have been canceled.

Response to Remarks
5.	Applicant’s remarks with respect to currently pending amended claims as filed on 10/25/22 have been carefully considered/reviewed, but are moot in view of the following new ground(s) of rejection(s) further incorporating a newly cited prior art reference (CHUJOH et al (2020/0177922 A1)).

Claim Rejections - 35 USC § 103
6. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

7.	The following is a quotation of (AIA ) 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	Claims 1, 8, 15, and 18 are rejected under (AIA ) 35 U.S.C. 103 as being unpatentable over Reddy et al (2010/0080304 A1) in view of and Lu et al (2013/0156101 A1), GISQUET et al (2016/0057444 A1), KENRICK et al (2012/0179833 A1), and CHUJOH et al (2020/0177922 A1). 
Regarding claims 1, 8, and 15, Reddy et al discloses a video encoder/decoder implementing a method, the method comprising: 
receiving a bitstream comprising a sequence parameter set (SPS), one or more sub-pictures (macroblocks) partitioned from a picture, and one or more slice headers (headers are inherently included in a conventional slice unit as utilized in MPEG-n and H.264 standards) associated with one or more slices (Fig. 5; paras. [0029-0030]);
obtaining/determining a sub-picture (macroblock) identifiers (IDs) for the one or more sub-pictures from the slice headers (paras. [0029-0031]); 
obtaining/determining a current sub-picture (macroblock) ID associated with the current sub-picture, the current sub-picture ID indicates the (which) slices are included in the current sub-picture from the one or more sub-pictures (abs.; Fig. 3; paras. [0033-0034], [0051-0053]);
obtaining/determining that the sub-picture/macroblock (is) contained/included (in) the slice based on the sub-picture ID (abs.; Fig. 3; paras. [0033-0034], [0051-0053]); and
decoding (from the encoder bitstream, Fig. 5) the picture including current sub-picture based on the current sub-picture ID to create a video sequence (a video stream) (para. [0053]).
Reddy et al further discloses/anticipates obtaining/determining, by the processor/decoder, that the sub-picture/macroblock contained/included (in) the slice (is) based on (using) the sub-picture ID (e.g., the macroblock identifier (ID) can be associated with each of the sub-picture/macroblocks, and the macroblock IDs (which corresponds to the respective sub-picture/macroblock) associated with the encoded slices can be compared to determine an order in which the encoded slices are to be placed in an access unit for the frame, wherein
the slice that includes the sub-picture/macroblock with the lowest macroblock ID will be placed in the access unit before the other encoded slices) (abs.; Fig. 3; paras. [0033-0034], [0051-0053]).
In more words, the sub-picture/macroblocks ID is assigned to each sub-picture/macroblock in the frame, wherein the sub-picture/macroblock IDs correspond to the order in which the sub-picture/macroblocks are processed according to the respective slice and/or slice groups, wherein FIG. 3 illustrates a mapping of sub-picture/macroblocks to slices and slice groups, and the slice group map (300) includes a four-by-four array of 16 sub-picture/macroblocks.
Furthermore, the above underlined teachings are more explicit than the much broader claimed feature “obtaining/determining, by the processor/decoder, that the sub-picture/macroblock contains/includes the slice based on the sub-picture ID”.
Moreover, Reddy et al’s teachings clearly reflect/anticipate obtaining/determining, by the processor/decoder, that the sub-picture/macroblock contains/includes the slice based on the sub-picture ID (e,g. Fig. 3, illustrates one sub-picture/macroblocks (10) contains/includes one slice (C1), as further discussed above, para. [0033]).
Therefore, according to one embodiment of the present invention, (e.g., fig. 3, a slice can contain/include one or more sub-picture/macroblocks.
Reddy et al does not seem to particularly disclose: 
parsing the SPS to obtain the sub-picture identifiers (IDs) for the one or more sub-pictures;
determining positions for the one or more sub-pictures based on the SPS;
parsing the slice headers to obtain the current sub-picture (macroblock) ID associated with the current sub-picture; and
decoding positions for the one or more sub-pictures to create a video sequence.

However, Lu et al teaches hardware-accelerated decoding of scalable video bitstreams comprising:
receiving, by a receiver of the decoder (210), a bitstream (encoded data) comprising: 
a sequence parameter set (SPS), parsing the sequence parameter set (SPS) and parsing slice headers, in order to improve the performance of hardware accelerated decoding of scalable video bitstreams (abs.; Fig. 2; paras. [0044], [0086-0089], 
Furthermore, GISQUET et al teaches scalable video encoder/decoder for encoding/decoding an image comprising:
a decoder (Fig. 10) for receiving a bitstream comprising one or more sub-pictures (macroblocks, MBs) partitioned/split from a picture (1.2, 1.22), a sequence parameter set (SPS), and slice headers, and obtaining the sub-picture (block) identifiers (IDs) for the one or more sub-pictures (blocks) (paras. [0005], [0109], [0170-0172]), and
a (reconstructed) video sequence for display and viewing, in order to determine motion predictor in the enhanced layer of a scalable encoding scheme (e.g., motion derivation process) by correcting a position in a reference layer used to pick up the more relevant motion information available due to a compression scheme, thereby improving motion information prediction (abs.; paras. [0002], [0188]).
Moreover, KENRICK et al teaches apparatus/method for encoding/decoding adapting media comprising: 
a decoder saving data such as a sequence parameter set (SPS), a sub-picture (macroblock) position, PPS, pic order count, slice number, slice header, quantization parameter, neighboring motion vector for motion vector prediction, entropy coding states such as CAVLC/CABAC, multiple reference frames in decoded picture buffer, and current reconstructed/decoded frame, thereby decoding at least positions for the one or more sub-pictures (implicit) to create a reconstructed/decoded video sequence, and adapt and deliver multimedia content in an efficient manner (Fig. 24B, paras. [0129], [0190], [0001]).
Moreover, CHUJOH et al teaches video decoding/encoding device comprising:
a subpicture sequence parameter set (SSPS) and referred to by a picture combining unit (36) in the decoder (31), wherein a syntax included in the subpicture sequence parameter set indicates positions for the one or more sub-pictures, and the decoder (31) decodes positions for the one or more sub-pictures to create a (reconstructed) video sequence (Figs. 8 and 10; paras. [0023], [0127-0128], [0130], [0138]).

Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the method implemented in the encoder/decoder as taught by Reddy et al to incorporate/combine Lu et al, GISQUET et al, KENRICK et al, and CHUJOH et al’s teachings as above so as to:
receive the bitstream comprising the sequence parameter set (SPS), 
parse the SPS to obtain the sub-picture identifiers (IDs) for the one or more sub-pictures,
determine positions for the one or more sub-pictures based on the SPS;
parsing the slice headers to obtain the current sub-picture (macroblock) ID associated with the current sub-picture; and
decoding positions for the one or more sub-pictures to create the (reconstructed) video sequence,
in order to determine motion predictor in the enhanced layer of a scalable encoding/decoding scheme (e.g., motion derivation process) by correcting a position in a reference layer used to pick up the more relevant motion information available due to a compression/decompression scheme, thereby improving motion information prediction and
further improving the performance of hardware accelerated decoding of scalable video bitstreams, compose the subpictures decoded into a picture such that the subpictures are allowed to overlap with each other such that coding and decoding processing can be performed efficiently, while high-quality images can be provided, and adapt and deliver multimedia content in an efficient manner.
Regarding claim 18, Reddy et al discloses, determining, by the processor of the decoder, sub-picture (macroblock) identifiers (IDs) for the one or more sub-pictures as discussed above.
Lu et al teaches decoding of scalable video bitstreams comprising:
receiving, by a receiver of the decoder (210), a bitstream (encoded data) comprising a sequence parameter set (SPS), parsing, by a processor of the decoder, a sequence parameter set (SPS), and parsing, by the processor of the decoder, slice headers, in order to improve the performance of hardware accelerated decoding of scalable video bitstreams as discussed above.
GISQUET et al teaches scalable video encoder/decoder for encoding/decoding an image comprising:
a decoder (Fig. 10) for receiving a bitstream comprising one or more sub-pictures (macroblocks, MBs) partitioned/split from a picture (1.2, 1.22), a sequence parameter set (SPS), and slice headers, and obtaining the sub-picture (block) identifiers (IDs) for the one or more sub-pictures (blocks) (paras. [0005], [0109], [0170-0172]), and
a (reconstructed) video sequence for display and viewing, in order to determine motion predictor in the enhanced layer of a scalable encoding scheme (e.g., motion derivation process) by correcting a position in a reference layer used to pick up the more relevant motion information available due to a compression scheme, thereby improving motion information prediction (abs.; paras. [0002], [0188]) as discussed above.
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the method implemented in the encoder/decoder as taught by Reddy et al to incorporate/combine Lu et al and GISQUET et al’s teachings as above so that the SPS further comprises the sub-picture ID for the sub-picture, for substantially the same reasons/rational as discussed above.

9.	Claims (2, 4, 6), (9, 11-12, 14), and (16, 19) are rejected under (AIA ) 35 U.S.C. 103 as being unpatentable over Reddy et al (2010/0080304 A1), Lu et al (2013/0156101 A1), GISQUET et al (2016/0057444 A1), KENRICK et al (2012/0179833 A1), and CHUJOH et al (2020/0177922 A1) as applied to claims 1, 8, and 15 above, respectively, and further/alternatively in view of Yie et al (2013/0089265 A1).
Regarding claims 2, 9, and 16, CHUJOH et al teaches the sub-picture size for each sub-picture partitioned (33) from the picture (Fig. 8; para. [0141]).
Furthermore, as an additional/supplemental support, Yie et al teaches a method for encoding/decoding high-resolution image comprising a sequence parameter set (SPS) including a sub-picture (coding block/unit) size for each sub-picture partitioned from a picture (620, 710), in order to enhance encoding efficiency for high definition or high resolution images (abs.; Figs. 14-16; para. [0064], [0015], [0161], [0183]).
Therefore, it would have been further considered obvious to a person of ordinary skill in the relevant art employing the method implemented in the encoder/decoder as taught by Reddy et al to further incorporate/combine Yie et al’s teachings as above so that the SPS further comprises the sub-picture (macroblock) size for each sub-picture partitioned from the picture, in order to enhance encoding efficiency for high definition or high resolution images.
Regarding claims 4 and 19, Reddy et al discloses, wherein decoding the current sub-picture includes matching the slices to the current sub-picture based on the current sub-picture ID (paras. [0032], [0060]).
Furthermore, Yie et al teaches the sub-picture (coding block/unit) size for each sub-picture partitioned from the picture (620, 710), in order to enhance encoding efficiency for high definition or high resolution images as discussed above.
Moreover, CHUJOH et al teaches the sub-picture (coding block/unit) size for each sub-picture partitioned from the picture as discussed above.
Moreover, CHUJOH et al teaches video decoding/encoding device comprising:
a subpicture sequence parameter set (SSPS) and referred to by a picture combining unit (36) in the decoder (31), wherein a syntax included in the subpicture sequence parameter set indicates positions for the one or more sub-pictures, and the decoder (31) decodes positions for the one or more sub-pictures to create a (reconstructed) video sequence (Figs. 8 and 10; paras. [0023], [0127-0128], [0130], [0138]).
Moreover, KENRICK et al teaches the decoder saving data such as a sequence parameter set (SPS), the sub-picture (macroblock) location (position), PPS, pic order count, slice number, slice header, and current reconstructed/decoded frame, in order to adapt and deliver multimedia content in an efficient manner, as discussed above.
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the method implemented in the encoder/decoder as taught by Reddy et al to incorporate/combine Yie et al, CHUJOH et al, and KENRICK et al’s teachings as above so that decoding the current sub-picture further includes positioning the slices based on the sub-picture size and the position for the current sub-picture for substantially the same reasons/rational as discussed above.
Regarding claim 6, CHUJOH et al teaches, wherein the sub-picture size includes a sub-picture height in luma samples and a sub-picture width in luma samples (Fig. 10).
Furthermore, Yie et al teaches, wherein the sub-picture size includes a sub-picture height in luma samples and a sub-picture width in luma samples (Fig. 15; paras. [0064], [0015]).
Regarding claim 11, Reddy et al discloses, determining, by the processor of the decoder, sub-picture (macroblock) identifiers (IDs) for the one or more sub-pictures as discussed above.
Lu et al teaches decoding of scalable video bitstreams comprising:
receiving, by a receiver of the decoder (210), a bitstream (encoded data) comprising a sequence parameter set (SPS), parsing, by a processor of the decoder, a sequence parameter set (SPS), and parsing, by the processor of the decoder, slice headers, in order to improve the performance of hardware accelerated decoding of scalable video bitstreams as discussed above.
GISQUET et al teaches scalable video encoder/decoder for encoding/decoding an image comprising:
receiving, by a receiver of a decoder (Fig. 10), a bitstream comprising one or more sub-pictures (macroblocks, MBs) partitioned/split from a picture (1.2, 1.22), a sequence parameter set (SPS), and slice headers, and obtaining the sub-picture (block) identifiers (IDs) for the one or more sub-pictures (blocks), and
forwarding, by a processor (11.1), a (reconstructed) video sequence for display and viewing, in order to determine motion predictor in the enhanced layer of a scalable encoding scheme (e.g., motion derivation process) by correcting a position in a reference layer used to pick up the more relevant motion information available due to a compression scheme, thereby improving motion information prediction as discussed above.
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the method implemented in the encoder/decoder as taught by Reddy et al to incorporate/combine Lu et al and GISQUET et al’s teachings as above so that the SPS further comprises the sub-picture ID for the sub-picture, for substantially the same reason/rational as discussed above.
Regarding claim 12, Reddy et al discloses, wherein decoding the current sub-picture includes matching the slices to the current sub-picture based on the current sub-picture ID (paras. [0032], [0060]).
Furthermore, Yie et al teaches the sub-picture (coding block/unit) size for each sub-picture partitioned from the picture (620, 710), in order to enhance encoding efficiency for high definition or high resolution images as discussed above.
Moreover, CHUJOH et al teaches the sub-picture (coding block/unit) size for each sub-picture partitioned from the picture as discussed above.
Moreover, KENRICK et al teaches the decoder saving data such as a sequence parameter set (SPS), a sub-picture (macroblock) location (position), PPS, pic order count, slice number, slice header, and current reconstructed/decoded frame, in order to adapt and deliver multimedia content in an efficient manner as discussed above.
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the method implemented in the encoder/decoder as taught by Reddy et al to incorporate/combine Yie et al, CHUJOH et al, and KENRICK et al’s teachings as above so that decoding the current sub-picture further includes positioning the slices based on the sub-picture size and the position for the current sub-picture for substantially the same reasons/rational as discussed above.
Regarding claim 14, Yie et al teaches, wherein the sub-picture size includes a sub-picture height in luma samples and a sub-picture width in luma samples (L44, Fig. 15; paras. [0064], [0015]).
Furthermore, CHUJOH et al teaches, wherein the sub-picture size includes a sub-picture height in luma samples and a sub-picture width in luma samples (Fig. 10).

10.	Claims 5, 13, and 20 are rejected under (AIA ) 35 U.S.C. 103 as being unpatentable over Reddy et al (2010/0080304 A1), Lu et al (2013/0156101 A1), GISQUET et al (2016/0057444 A1), KENRICK et al (2012/0179833 A1), and CHUJOH et al (2020/0177922 A1) as applied to claims 1, 8, and 15 above, respectively, and further in view of Cmielowski et al (2018/0097966 A1).
Regarding claims 5, 13, and 20, CHUJOH et al discloses, wherein the position for the sub-picture includes offsets of the sub-picture(s) (see CHUJOH et al’s claim 4).
Furthermore, Cmielowski et al teaches enhancing graph visualization with encoding/decoding supplemental data for a part of an image comprising, wherein a sub-picture position includes an offset distance between a top-left sample of the current sub-picture and a top-left sample of the picture, in order to access additional information about a node as part of the screenshot because of the negative impact to the readability of the graphical representation of the overall graph (Fig. 4; paras. [0045-0046], [0041], [0002-0003]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the method implemented in the encoder/decoder as taught by Reddy et al to incorporate/combine Cmielowski et al’s teaching as above so that the position for the sub-picture includes the offset distance between the top-left sample of the current sub-picture and the top-left sample of the picture, in order to access additional information about a node as part of the screenshot because of the negative impact to the readability of the graphical representation of the overall graph.

11.	Claim 7 is rejected under (AIA ) 35 U.S.C. 103 as being unpatentable over Reddy et al (2010/0080304 A1), Lu et al (2013/0156101 A1), GISQUET et al (2016/0057444 A1), KENRICK et al (2012/0179833 A1), and CHUJOH et al (2020/0177922 A1) as applied to claim 1 above, and further in view of Hannuksela (2021/0281858 A1).


Regarding claim 7, the combination of Reddy et al, Lu et al, GISQUET et al, KENRICK et al, and CHUJOH et al does not seem to particularly disclose, wherein the SPS further comprises an indication that one or more of the sub-pictures are motion constrained sub-pictures.
However, Hannuksela teaches apparatus/method for tile-relative addressing in video encoding comprising a sequence parameter set (SPS) including an indication that one or more of the sub-pictures/tiles are motion constrained sub-pictures, wherein the apparatus encodes, into a slice header of a slice of the one or more slices, one or more tile/block/sub-picture identifiers (IDs) indicative of one or more tile/sub-picture positions for one or more tiles/sub-pictures in the slice, wherein one tile/sub-picture identifier of the one or more tile/sub-picture identifiers (IDs) is indicative of a tile/sub-picture that comprises a pre-defined block of the slice, in order to construct a decoding order constraint file associated with the picture, wherein the decoding order constraint file includes a reorder indication indicating whether the one or more tiles/sub-pictures are able to be reordered without affecting decodability for the one or more tiles/sub-pictures (abs.; paras. [0212], [0006]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the method implemented in the encoder/decoder as taught by Reddy et al to incorporate/combine Hannuksela’s teachings as above so that the SPS further comprises the indication that one or more of the sub-pictures are motion constrained sub-pictures, in order to construct a decoding order constraint file associated with the picture, wherein the decoding order constraint file includes a reorder indication indicating whether the one or more sub-pictures are able to be reordered without affecting decodability for the one or more sub-pictures.

Conclusion
12.	The prior art made of record is considered pertinent to Applicant's disclosure.
A)	Yamane et al (6,393,196 B1), Multimedia stream generating method enabling alternative reproduction of video data, and a multimedia optical disk authoring system. 

13.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed Shawn An whose telephone number is 571-272-7324.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Joseph Ustaris can be reached on 571-272-7383.

14.	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

15.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/SHAWN S AN/Primary Examiner, Art Unit 2483